Citation Nr: 0637538	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
shrapnel wounds of the back, hips, and legs.

3.  Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from February 1968 to March 
1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2002 and December 2004 rating decisions of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2004, the Board remanded this case to the RO for 
additional development.  The remand was by way of the Appeals 
Management Center (AMC).  Regrettably, the Board must again 
remand this case.


REMAND

There are several indications in the claims file the veteran 
is receiving disability benefits from the Social Security 
Administration (SSA), including a March 1997 deferred rating 
decision, the report of an April 1994 psychological 
examination, and the report of a November 1994 Rehabilitation 
Evaluation conducted for the SSA.  There are also indications 
he may have filed an additional claim with that agency 
following a civilian work-related back injury.  His SSA 
records should be obtained before deciding his VA appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

VA outpatient treatment records dated from 2003 to 2004 
confirm the veteran is HCV positive but contain little other 
information, including insofar as when and where this 
condition was diagnosed.  Further, an April 1997 VA general 
examination report reflects the veteran related that he had 
hepatitis A in 1984 while in Tennessee.  He should be asked 
where he was treated for that condition and any existing 
records obtained.  Any other relevant treatment records 
should be obtained, as well.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Contact the veteran and have him submit 
a list of all medical care providers who 
have treated him for hepatitis A and/or C.  
And with his authorization, obtain copies 
of the records he identifies.

2.  Also contact the SSA and obtain any 
additional records pertinent to the 
veteran's claim for disability benefits 
with that agency, including the medical 
records used to determine his entitlement, 
copies of hearing transcripts, etc.

3.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
they are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it.


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


